Citation Nr: 0827949	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder (PTSD).  

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  

In July 2007, the Board remanded the claim for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of entitlement to service connection for PTSD.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

The veteran seeks service connection for his PTSD.  In a 
February 2003 personal statement and during the April 2007 
hearing, the veteran explained that from 1971 to 1972, he 
served as a military policeman while stationed in the 
Republic of Vietnam.  The veteran stated that he was 
initially assigned to the 821st Security Police Squadron, 
during which time he was ambushed by a sniper while 
participating in envoys from Phan Rang Air Base to Cam Rahn.  
Thereafter, he was transferred to the 377th Security Police 
Squadron and later assigned to the 716th Military Police 
Battalion.  The veteran reported that he witnessed a 
decomposed body of an American merchant seaman being pulled 
from the river.  He stated that he and another soldier had 
the task of completing the preliminary investigation 
surrounding the deceased soldier.  The veteran asserts that 
being ambushed by snipers and witnessing dead bodies caused 
his PTSD.  

In August 2006, the RO concluded that the information needed 
to verify that the veteran experienced inserivce stressful 
events had not been furnished on behalf of the veteran, and 
as such, a request for verification was not sent to the U. S. 
Army and Joint Services Record Research Center (JSRRC), 
formerly the U. S. Armed Services Center for Unit Records 
Research (CURR).  However, during the April 2007 hearing, the 
veteran testified more specifically that his stressors 
occurred between April 1971 and July 1971 during his military 
service.  

Due to the fact that the veteran had provided specific dates 
of the events in question, the Board remanded his claim in 
July 2007 for verification of his reported stressors.  As 
noted in the July 2007 Remand, the RO was requested to verify 
the veteran's reported stressors as described in the April 
2007 hearing transcript by contacting the National Personnel 
Records Center (NPRC) or the JSRRC for unit records, 
operational reports, lessons learned, and/or morning reports.  
It was noted that the veteran was a member of the "Air 
Force, 377 Security Police Squadron."  

In an August 2007 CURR Request form, it was reported that the 
historical report submitted by the "35th Tactical Fighter 
Wing, the higher headquarters of the 35th Security Police 
Squadron" was researched, and there was no documentation of 
the April 15, 1971 convoy incident reported by the veteran.  
The Board finds that it is unable to ascertain what 
historical records were used in the research process and most 
importantly, the incorrect security police squadron was 
researched.  

The Board finds that the RO did not fully comply with the 
Board's instructions in the September 2007 Remand, thereby 
constituting a violation of Stegall v. West, 11 Vet. App. 268 
(1998).  It is unclear as to whether the RO submitted the 
incorrect information to JSRRC regarding the veteran's 
involvement in the security police squadron during his 
military service because the request to JSRRC is not of 
record.  However, in any event, the wrong squadron was 
researched and other applicable records as noted in the July 
2007 Remand were not noted as being researched.  Thus, 
another remand is in order to verify the veteran's stressors.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following action:  

1.  Contact the JSRRC and any other 
appropriate government records depository 
to corroborate any of the veteran's 
claimed stressors.  Specifically, the RO 
should request unit histories, lessons 
learned, operation reports and diaries, 
etc., from April 1971 to July 1971 for 
the 821st Security Police Squadron, 377th 
Security Police Squadron and the 716th 
Military Police Battalion.  If the 
particular squadron or battalion belongs 
to a higher headquarter, the RO should 
request the unit histories, etc. for the 
headquarter as well.  

2.  Once a response has been received, 
determine whether credible supporting 
evidence that the veteran was present for 
the claimed stressor event(s) during 
service have been received.  

3.  If credible supporting evidence is 
obtained of the claimed service in-
stressor(s), the RO should arrange for a 
VA psychiatric examination.  The examiner 
should identify all current psychiatric 
disorders.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific independently verifiable 
stressor supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
psychiatrist for proper review of the 
medical history.  

4.  Once such development is completed, 
the RO should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case 
(SSOC), and the veteran and his 
representative should be afforded time in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


